 Case 3:18-cv-02353-G-BH Document 53 Filed 08/06/20              Page 1 of 1 PageID 348



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JUAN LORENZO BARELA, JR.,      )
ID #58747-051                  )
                                )
        Plaintiff,              )                        CIVIL ACTION NO:
vs.                             )
                                )                        3:18-CV-2353-G-BH
M. UNDERWOOD, WARDEN, et. al., )
                                )
        Defendants.             )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned district

judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. The

plaintiff’s Motion for Leave to File First Amended Complaint, filed September 30, 2019

(docket entry 46), and the plaintiff’s Motion for Relief from Judgment, filed October 8, 2019

(docket entry 48), are DENIED.

       SO ORDERED.

August 6, 2020.

                                          ________________________________
                                          A. JOE FISH
                                          Senior United States District Judge
